IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38673

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 434
                                                 )
       Plaintiff-Respondent,                     )      Filed: April 4, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
DEREK DEAN HOLDER,                               )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Second Judicial District, State of Idaho, Nez
       Perce County. Hon. Carl B. Kerrick, District Judge.

       Judgment of conviction and unified sentence of twenty-five years, with a
       minimum period of confinement of seven years, for lewd conduct with a minor
       under sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GUTIERREZ, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Derek Dean Holder was convicted of lewd conduct with a minor under sixteen, Idaho
Code § 18-1508. The district court sentenced Holder to a unified term of twenty-five years, with
a minimum period of confinement of seven years. Pursuant to a petition for post-conviction relief,
the district court vacated and reentered the judgment. Holder appeals, contending that his sentence
is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Holder’s judgment of conviction and sentence are affirmed.




                                                   2